DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. (US 20170154720 A1 ) in view of Yamamoto et al. (US 20210313101 A1).
Regarding Claim 1:
Ohkubo teaches that a magnetic core (10, Fig. 2; para 0052) comprising a metal magnetic powder (para 0066), in which 
the metal magnetic powder includes a large size powder, an 
intermediate size powder, and a small size powder (see claim 1, claim 13), 
a particle size of the large size powder is 10 µm or more and 60 µm or 
less (see claim 2), 
a particle size of the intermediate size powder is 2.0 µm or more and 
less than 10 µm, (see claim 13)
a particle size of the small size powder is 0.1 µm or more and less 
than 2.0 µm (see claim 3), 
a ratio of the large size powder existing with respect to the metal 
magnetic powder is 39% or more and 91% or less in terms of an area ratio in a 
cross section of the magnetic core (see para 0083).  
Ohkubo does not teach that the large size powder includes a nano crystal.

However, Yamamoto teaches that the soft magnetic powder can be used as a starting material for producing an Fe-based nanocrystalline alloy powder (see para 0066).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ohkubo in view of Yamamoto to have the large size powder includes a nano crystal to provide the corrosion resistance of the Fe-based nanocrystalline alloy powder are improved (see para 0077).

Regarding Claim 2:
As applied to claim 1, the modified Ohkubo teaches that  the intermediate size 
powder includes a nano crystal (see Yamato’s para 0066).

Regarding Claim 3:
As applied to claim 1, the modified Ohkubo teaches that  the small size powder includes a permalloy (see para 0014).

Regarding Claim 4:
As applied to claim 1, the modified Ohkubo teaches that the nano crystal is a 
Fe-based nano crystal (see Yamato’s para 0077).

Regarding Claim 5:
As applied to claim 4, the modified Ohkubo teaches that the Fe-based nano crystal includes Fe and M, and    M is one or more selected from the group consisting of Nb, Hf, Zr, Ta, Mo, W, and V (see Yamato’s para 0077).

Regarding Claim 6:
As applied to claim 1, the modified Ohkubo teaches the metal magnetic powder has an insulation coating (see Ohkubo’s claim 8).

Regarding Claim 7:
As applied to claim 6, the modified Ohkubo teaches that an average thickness 
of the insulation coating is 5 to 45 nm (see Ohkubo’s claim 8).

Regarding Claim 8:
As applied to claim 1, the modified Ohkubo teaches the claim invention except  a ratio of the intermediate size powder existing with respect to a ratio of the small size powder is 0.73 or more and 5.7 or less in terms of an area ratio in a cross section of the magnetic core.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a ratio of the intermediate size powder existing with respect to a ratio of the small size powder is 0.73 or more and 5.7 or less in terms of an area ratio in a cross , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. See MPEP 2144.05 (II-A).

Regarding Claim 9:
As applied to claim 1, the modified Ohkubo teaches that a metal magnetic powder including the nano crystal and also a metal magnetic powder which does not include the nano crystal as the metal magnetic powder, and a ratio of the metal magnetic powder including the nano crystal with respect to entire magnetic metal powder is 40 wt% to 90 wt% in terms of a weight ratio as explained in claim 8 analysis in light of MPEP 2144.05 (II-A).

Regarding Claim 10:
As applied to claim 1, the modified Ohkubo teaches that a coil (12, fig, 2; para 0056).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837